Exhibit 4 Deal CUSIP 481113GAA5 Revolving Loan Facility CUSIP 48113GAC1 Term Loan Facility CUSIP 48113GAD9 SECOND AMENDED AND RESTATED CREDIT AGREEMENT Dated as of December 5, 2012 among JOURNAL COMMUNICATIONS, INC. as Borrower, CERTAIN SUBSIDIARIES FROM TIME TO TIME PARTIES HERETO, as Guarantors, THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO, U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent, SUNTRUST BANK, as Co-Syndication Agent, BANK OF AMERICA, N.A., as Co-Syndication Agent, and U.S. BANK NATIONAL ASSOCIATION, SUNTRUST ROBINSON HUMPHREY, INC., AND MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Joint Lead Arrangers and Joint Book Runners TABLE OF CONTENTS (continued) Page ARTICLE 1 DEFINITIONS 1 Definitions 1 Other Definitional Provisions 26 Accounting Terms and Determinations 27 ARTICLE 2 CREDIT FACILITIES 28 Loans 28 Swing Line Loans 30 Increase of Commitments; Additional Lenders 31 ARTICLE 3 OTHER PROVISIONS RELATING TO CREDIT FACILITIES 34 Default Rate 34 Extension and Conversion 34 Reductions in Commitments and Prepayments 35 Fees 36 Capital Adequacy 37 Inability To Determine Interest Rate 38 Illegality 38 Requirements of Law 38 Taxes 40 Indemnity 41 Pro Rata Treatment 42 Sharing of Payments 43 Place and Manner of Payments 43 [Reserved] 44 Transfers at Borrower’s Request 44 Effect of Amendment and Restatement; Departing Lenders 45 Defaulting Lenders. 45 ARTICLE 4 GUARANTY 48 The Guaranty 48 Obligations Unconditional 49 Reinstatement 50 Certain Additional Waivers 50 Remedies 50 Continuing Guarantee 50 ARTICLE 5 CONDITIONS 50 Conditions to Closing Date 50 Conditions to All Loans 53 i TABLE OF CONTENTS (continued) Page Conditions to Term Loans. 53 ARTICLE 6 REPRESENTATIONS AND WARRANTIES 54 Financial Statements 55 Ownership of Properties; Liens and Encumbrances 55 Corporate Existence; Compliance with Law 55 Corporate Power; Authorization; Enforceable Obligations 56 No Legal Bar; No Default 56 No Material Litigation 56 Investment Company Act 56 Federal Regulations 56 ERISA 57 Environmental Matters 57 Use of Proceeds 58 Subsidiaries 58 Taxes 58 Solvency 58 Accuracy of Information 59 Amendments to Schedule 6.12 and Schedule 6.17 59 Station Licenses 59 FCC Rules and Regulations 59 OFAC 60 USA Patriot Act, etc. 60 ARTICLE 7 AFFIRMATIVE COVENANTS 61 Annual Financial Statement 61 Interim Financial Statements 61 Payment of Obligations 62 Conduct of Business and Maintenance of Existence 62 Maintenance of Property; Insurance 63 Inspection of Property; Books and Records; Discussions 63 Notices 63 Environmental Laws 64 Financial Covenants 65 Additional Subsidiary Guarantors; Release of Guarantors 65 Station Licenses 66 FCC Filings 66 Further Assurances Regarding Collateral. 66 NewsChannel 5 Network Acquisition 66 ARTICLE 8 NEGATIVE COVENANTS 67 ii TABLE OF CONTENTS (continued) Page Indebtedness 67 Liens 68 Nature of Business 68 Consolidation, Merger, Sale or Purchase of Assets, etc. 68 Hedging Agreements 69 Guarantee Obligations 69 Transactions with Affiliates 69 Ownership of Subsidiaries 69 Fiscal Year 69 Dividends 69 ARTICLE 9 EVENTS OF DEFAULT 70 ARTICLE 10 AGENCY PROVISIONS 73 Appointment 73 Delegation of Duties 74 Exculpatory Provisions 74 Reliance on Communications 74 Notice of Default 75 Non-Reliance on Agent and Other Lenders 75 Indemnification 75 Agent in its Individual Capacity 76 Successor Agent 76 Joint Lead Arrangers, Co-Syndication Agent, Co-Documentation Agent, and Joint Book Runners 76 Secured Obligations. 77 ARTICLE 11 MISCELLANEOUS 79 Amendments, Waivers 79 Notices 79 No Waiver; Cumulative Remedies 81 Survival of Representations and Warranties 81 Payment of Expenses and Taxes 81 Successors and Assigns; Participations; Purchasing Lenders 82 Set-off 85 Confidentiality 86 Table of Contents and Section Headings 86 Counterparts 86 Severability 86 Integration 86 Governing Law 86 Government Approval 86 iii TABLE OF CONTENTS (continued) Page Consent to Jurisdiction and Venue 87 Acknowledgements 87 Waivers of Jury Trial 88 Limitation of Liability 88 iv TABLE OF CONTENTS (continued) Page Schedules Schedule 2.1(a) Commitments Schedule 2.1(d) Applicable Percentages Schedule 6.1 Fiscal Quarters Schedule 6.10 Environmental Matters Schedule 6.12 Subsidiaries Schedule 6.17 Station Licenses Schedule 8.1 Permitted Indebtedness Schedule 8.2 Permitted Liens Schedule 8.7 Transactions with Affiliates Schedule 11.2 Schedule of Lenders Exhibits Exhibit 1.1 Security Agreement Exhibit 2.1(b)(i) Form of Notice of Borrowing Exhibit 2.1(e)-1 Form of Revolving Note Exhibit 2.1(e)-2 Form of Term Loan Note Exhibit 3.2 Form of Notice of Extension/Conversion Exhibit 5.1(b) List of Closing Documents Exhibit 5.1(c) Form of Certificate of Financial Condition Exhibit 5.1(f) Form of Certificate of Secretary of the Borrower Exhibit 5.1(i) Form of Closing Certificate Exhibit 5.1(p) Form of Authorization Letter Exhibit 7.10 Form of Joinder Agreement Exhibit 11.6(c) Form of Commitment Transfer Supplement SECOND AMENDED AND RESTATED CREDIT AGREEMENT THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 5, 2012 (the “Credit Agreement”), is by and among JOURNAL COMMUNICATIONS, INC.(“Borrower”), those Subsidiaries identified as a “Guarantor” on the signature pages hereto and such other Subsidiaries as may from time to time become a party hereto (each a “Guarantor” and collectively, the “Guarantors”), the several lenders identified as “Lenders” on the signature pages hereto and such other lenders as may from time to time become party hereto as a “Lender” (each a “Lender” and collectively, the “Lenders”), U.S. BANK NATIONAL ASSOCIATION as the administrative agent for the Lenders (in such capacity, the “Agent”), SUNTRUST BANK, as a Lender and as Co-Syndication Agent, and BANK OF AMERICA, N.A., as a Lender and as Co-Syndication Agent. W I T N E S S E T H WHEREAS, the Borrower, the Guarantors, Agent and certain Lenders are parties to that certain Amended and Restated Credit Agreement dated as of December 2, 2005 (as amended prior to the date hereof, the “Existing Credit Agreement”), pursuant to which certain of the Lenders have made certain financial accommodations to Borrower; WHEREAS, the Borrower has requested that the Lenders amend and restate the Existing Credit Agreement; and WHEREAS, the Lenders and any other parties necessary pursuant to Section 11.1 of the Existing Credit Agreement have agreed to amend and restate the Existing Credit Agreement on the terms and conditions hereinafter set forth. NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree that the Existing Credit Agreement is hereby amended and restated as follows: ARTICLE 1 DEFINITIONS 1.1Definitions.As used in this Credit Agreement, the following terms shall have the meanings specified below unless the context otherwise requires: “Acquisition Station Licenses” shall mean all licenses, permits and other authorizations issued by the FCC to the licensee of any AM or FM radio station or television broadcast station being acquired by Borrower or any of its Subsidiaries in any pending acquisition. “Additional Commitment Amount” is defined in Section 2.3(a). “Additional Credit Party” means each Guarantor as of the Closing Date and each Person that becomes a Guarantor after the Closing Date by execution of a Joinder Agreement in accordance with Section 7.10. -1- “Additional Lender” is defined in Section 2.3(b). “Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such Person.For purposes of this definition, “control” when used with respect to any Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Agent” means U.S. Bank National Association as administrative agent in such capacity hereunder, and any successors and assigns in such capacity. “Aggregate Revolving Committed Amount” means the aggregate amount of all of theRevolving Commitments in effect from time to time. “Applicable Maximum Consolidated Funded Debt Ratio” means 3.75 to 1.00 unless the Borrower, by written notice to the Agent, has elected to increase such ratio to 4.25 to 1.00 in order to consummate a Permitted Acquisition; provided, that (i) no Default or Event of Default shall be outstanding immediately before or after such election is made and such Permitted Acquisition is consummated; (ii) such election shall be given effect for the four consecutive fiscal quarters beginning with the fiscal quarter in which such Permitted Acquisition is made; (iii) the Consolidated Funded Debt Ratio, giving pro forma effect to such Permitted Acquisition, may reasonably be expected to exceed 3.75 to 1.00 as of the end of the fiscal quarter during which such Permitted Acquisition is consummated; and (iv) the Borrower shall notify the Agent of such election at least two (2) Business Days prior to the consummation of the applicable Permitted Acquisition. “Applicable Percentage” means, for any day, the rate per annum set forth opposite the applicable pricing level then in effect as shown on Schedule 2.1(d) based on the Borrower’s Net Debt Ratio, it being understood that the Applicable Percentage for (i) Eurodollar Loans shall be the percentage set forth under the column “Applicable Percentage for Eurodollar Loans”, (ii) Prime Rate Loans shall be the percentage set forth under the column “Applicable Percentage forPrime Rate Loans”, and (iii) the Unused Facility Fee in respect of Revolving Commitments shall be the percentage set forth under the column “Applicable Percentage for Unused Facility Fee”.The applicable pricing level and Applicable Percentage shall, in each case, be determined and adjusted quarterly by the Agent on the fifth Business Day after delivery of the annual or quarterly financial information required by Section 7.1 or 7.2, as applicable (each an “Interest Determination Date”), based on the Borrower’s Net Debt Ratio as of the end of the latest fiscal quarter included in such financial information, with the first such determination and adjustment hereunder to be made upon the Agent’s receipt offinancial statements for the first fiscal quarter ended after the Closing Date.Such Applicable Percentage shall be effective from an Interest Determination Date until the next such Interest Determination Date.The Agent shall promptly notify the Borrower and the Lenders of any change in the applicable pricing level (but in any event within two Business Days after the relevant Interest Determination Date).Such determinations by the Agent shall be conclusive absent manifest error, and any change in the Applicable Percentage shall become effective five Business Days after the Agent’s receipt of such financial information.As of the Closing Date, pricing level II is in effect.If the Borrower fails to deliver timely the financial information required by Section 7.1 or 7.2, as applicable, then for the period commencing on the date such information was due through the date that is five days after the date on which such information is delivered, the Applicable Percentages shall be based on the next higher pricing level.The term “pricing level” shall be as referenced in Schedule 2.1(d). -2- “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Approved NewsChannel 5 Network Purchase Agreement” means the draft of the NewsChannel 5 Network Purchase Agreement labeled “Execution Version” and received by counsel to the Administrative Agent at 12:16 p.m. Central time on August 30, 2012 (including all annexes and exhibits attached thereto), together with the Seller Disclosure Schedule dated as of August 31, 2012 received by counsel to the Administrative Agent at 7:22 a.m. Central time on August 30, 2012, in each case without giving effect to any consents, amendments, or modifications that are materially adverse to the interests of the Lenders and the Administrative Agent (in their respective capacities as such) without the prior written consent of the Required Lenders (such consent not to be unreasonably withheld, conditioned or delayed). “Audited Financial Statements” means the audited consolidated financial statements of the Borrower referred to in, and most recently delivered under, Section 7.1. “Borrower” means Journal Communications, Inc., a Wisconsin corporation. “Borrowing Date” means in respect of any Loan, the date such Loan is made. “Business” is defined in Section 6.10(b). “Business Day” means a day other than a Saturday, Sunday or other day on which commercial banks in Wisconsin, Illinois, or New York are closed, except that, when used in connection with a rate determination, borrowing or payment in respect of a Eurodollar Loan, such day shall also be a day on which dealings between banks are carried on in U.S. dollar deposits in London, England and Nassau, Bahamas. “Calculation Date” is defined in the definition of Interbank Offered Rate. “Capital Expenditures” means, for any period, the sum on a consolidated basis of (a) the aggregate amount of all expenditures of the Borrower and its Subsidiaries for fixed or capital assets made during such period which, in accordance with GAAP, would be classified as capital expenditures, and (b) the aggregate amount of all Capital Lease Obligations incurred during such period. -3- “Capital Lease” means any lease of property, real or personal, the obligations with respect to which are required to be capitalized on a balance sheet of the lessee in accordance with GAAP. “Capital Lease Obligations” means the capitalized lease obligations relating to a Capital Lease determined in accordance with GAAP. “Cash Equivalents” means (a) securities issued or directly and fully guaranteed or insured by the United States of America or any agency or instrumentality thereof (provided that the full faith and credit of the United States of America is pledged in support thereof) having maturities of not more than twelve months from the date of acquisition, (b) U.S. dollar denominated time deposits and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of recognized standing having capital and surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P is at least A-1 (or the equivalent thereof) or from Moody’s is at least P-1 (or the equivalent thereof) (any such bank being an “Approved Lender”), in each case with maturities of not more than 364 days from the date of acquisition, (c) commercial paper and variable or fixed rate notes issued by any Approved Lender (or by the parent company thereof) or any variable or fixed rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and maturing within six months of the date of acquisition, (d) repurchase agreements with a bank or trust company (including any of the Lenders) or recognized securities dealer having capital and surplus in excess of $500,000,000 for direct obligations issued by or fully guaranteed by the United States of America in which the Borrower shall have a perfected first priority security interest (subject to no other Liens) and having, on the date of purchase thereof, a fair market value of at least 100% of the amount of the repurchase obligations, (e) obligations of any State of the United States or any political subdivision thereof, the interest with respect to which is exempt from federal income taxation under Section 103 of the Code, having a long term rating of at least Aa-3 by Moody’s (or the equivalent thereof) or AA by S&P (or the equivalent thereof), (f) investments in municipal auction preferred stock (i) rated AAA (or the equivalent thereof) or better by S&P or AAA (or the equivalent thereof) or better by Moody’s and (ii) with dividends that reset at least once every 365 days, (g) investments, classified in accordance with GAAP as current assets, in money market investment programs registered under the Investment Company Act of 1940, as amended, which are administered by reputable financial institutions having capital of at least $100,000,000 and the portfolios of which are limited to investments of the character described in the foregoing subdivisions (a) through (f), (h) repurchase agreements collateralized with Government or Federal Agency Securities, (i) U.S. Government or U.S. Government Agency obligations, (j) obligations issued or guaranteed by any Lender, including, bankers’ acceptances, certificates of deposit, eurodollar time deposits, and eurodollar certificates of deposit, (k) commercial paper rated at least A-1 (or the equivalent thereof) by S&P or P-1 (or the equivalent thereof) by Moody’s with a maturity not to exceed 93 days, (l) non-rated commercial paper offered through any Lender and any other bank, investment bank, insurance company or other financial institution approved in writing by both the Chief Executive Officer and Chief Financial Officer of the Borrower (the “Approved Investment Institutions”) provided that:(i) the issuer maintains a committed back up line of credit in an amount sufficient to ensure repayment of obligations at maturity, and (ii) investments for any individual issuer shall not exceed the greater of $5,000,000 or 10% of the total value of the portfolio, and (iii) the maturity of the obligations shall not exceed 33 days, (m) master notes issued by obligors with a minimum rating of A-1 (or the equivalent thereof) by S&P or P-1 (or the equivalent thereof) by Moody’s respectively, provided, the master note agreement must provide for instant cancellation of the borrowing relationship should the issuer’s credit quality slip below these standards, (n) municipal auction rate preferred securities rated AAA by Moody’s and/or S&P (or the equivalent thereof), provided, the maximum amount per issue shall not exceed $5,000,000, (o) tax-exempt municipal issues rated A or better by S&P or Moody’s and issues which are no longer rated by Moody’s and/or S&P because they have been escrowed, 100% in U.S. Government securities, provided, the maximum amount, per issue shall not exceed $1,000,000, (p) money market funds offered by the approved investment institutions that invest in prime rated commercial paper, obligations issued by or guaranteed by the United States Government or its Agencies, or prime rated tax-exempt municipal issues and (q) other investment instruments offered by the Approved Investment Institutions provided the investment does not violate any specific constraint in this Section, and provided further, these investments have been approved in writing by both the Chief Executive Officer and Chief Financial Officer of the Borrower and the maximum amount per issue does not exceed $1,000,000.An investment that satisfied one or more of the foregoing conditions at the time of the investment therein by the Borrower or any of its Subsidiaries shall continue to constitute a Cash Equivalent notwithstanding the failure to subsequently satisfy such conditions. -4- “Class A Shares” means shares of the Borrower’s class A common stock. “Class B Shares” means shares of the Borrower’s class B common stock. “Class C Shares” means shares of the Borrower’s class C common stock. “Closing Date” means December 5, 2012. “Code” means the Internal Revenue Code of 1986, as amended from time to time. “Collateral” has the meaning set forth in the Security Agreement. “Commitment” means, with respect to any Lender, the Revolving Commitment or Term Loan Commitment of such Lender. “Commitment Transfer Supplement” means a Commitment Transfer Supplement, substantially in the form of Exhibit 11.6(c). “Commonly Controlled Entity” means an entity, whether or not incorporated, which is under common control with the Borrower within the meaning of Section 4001 of ERISA or is part of a group which includes the Borrower and which is treated as a single employer under Section 414 of the Code. -5- “Communications Laws” shall have the meaning given to such term in Section 6.18. “Consolidated Amortization” means for any period, amortization expense determined for the Borrower and its Subsidiaries on a consolidated basis and in accordance with GAAP. “Consolidated Depreciation” means for any period, depreciation expense determined for the Borrower and its Subsidiaries on a consolidated basis and in accordance with GAAP. “Consolidated EBITDA” means for any period, the aggregate of the sum of Consolidated EBIT plus Consolidated Depreciation plus Consolidated Amortization, determined in each case in accordance with GAAP.Except as expressly provided otherwise, the applicable period shall be for the four consecutive fiscal quarters ending as of the date of determination.With respect to any period during which an acquisition or asset sale permitted hereunder has occurred, Consolidated EBITDA for the four fiscal quarters then ended shall be calculated with respect to such periods on a pro forma basis using the historical financial statements (to be audited, if available) of any business so acquired or to be acquired or sold or to be sold and the consolidated financial statements of Borrower and its Subsidiaries which shall be reformulated as if such permitted acquisition or asset sale had been consummated or incurred or repaid on the first day of such period. “Consolidated EBIT” means for any period, the aggregate of (i) Consolidated Net Earnings plus (ii) Consolidated Interest Expense plus (iii) Provision for Income Taxes plus (iv) losses resulting from asset sales plus (v) non-cash costs, expenses, charges, losses and other items plus (vi) restructuring charges in an aggregate amount not to exceed $3,000,000 for any four fiscal quarters then ended plus (vii) write-offs of deferred financing costs minus (viii) Consolidated Interest Income and Dividends minus (ix) gains resulting from asset sales minus (x) non-cash gains, determined in each case in accordance with GAAP; provided, that no extraordinary gains or losses shall be included in any determination of Consolidated EBIT.Except as expressly provided otherwise, the applicable period shall be for the four consecutive fiscal quarters ending as of the date of determination. “Consolidated Funded Debt” means Funded Debt of the Borrower and its Subsidiaries on a consolidated basis determined in accordance with GAAP. “Consolidated Funded Debt Ratio” means, as of the last day of any fiscal quarter, the ratio of Consolidated Funded Debt on such day to Consolidated EBITDA for the period of four consecutive fiscal quarters ending as of such day. “Consolidated Interest Expense” means for any period, all interest expense, including the interest component under Capital Leases and interest paid on federal, state, city and foreign income tax audits for the Borrower and its Subsidiaries on a consolidated basis determined in accordance with GAAP. -6- “Consolidated Interest Income and Dividends” means for any period, all interest income earned on cash and Cash Equivalents, interest income earned on federal, state, city and foreign income tax refunds, and dividends earned on stock for the Borrower and its Subsidiaries on a consolidated basis determined in accordance with GAAP (but excluding in any event dividends earned by the Borrower’s Subsidiaries on shares of stock of the Borrower). “Consolidated Net Earnings” means for any period, the net income of the Borrower and its Subsidiaries on a consolidated basis determined in accordance with GAAP.The applicable period shall be for the four consecutive fiscal quarters ending as of the date of computation. “Consolidated Subsidiaries” means Subsidiaries whose financial statements are consolidated with those of the Borrower in accordance with GAAP. “Consolidated Total Assets” means total assets of the Borrower and its Subsidiaries on a consolidated basis as determined in accordance with GAAP. “Contractual Obligation” means, as to any Person, any provision of any security issued by such Person or of any agreement, instrument or undertaking to which such Person is a party or by which it or any of its property is bound. “Credit Documents” means this Credit Agreement, the Notes, any Joinder Agreement, the Security Agreement, all other documents pursuant to which a Credit Party grants a Lien or pursuant to which such Lien is perfected with respect thereto, and all other related agreements and documents issued or delivered hereunder or thereunder or pursuant hereto or thereto. “Credit Party” means, individually, the Borrower and any Additional Credit Party. “Credit Party Obligations” means, without duplication, all of the obligations of the Borrower and the other Credit Parties to the Lenders and the Agent with respect toCommitments or Loans or other Secured Obligations (including the obligations to pay principal of and interest on the Loans, to pay all Fees in connection with Commitments and Loans, as well as fees payable to the Agent, and to pay certain expenses and the obligations arising in connection with various indemnities), whether arising under this Credit Agreement, the Notes or any other of the Credit Documents to which the Borrower or any other Credit Party is a party. “Daily Eurodollar Rate” means, with respect to a Swing Line Loan, the Eurodollar Rate for a one-month Interest Period determined by the Swing Line Lender (in accordance with the definition of Eurodollar Rate) each day such Swing Line Loan is outstanding. “Debtor Relief Laws” means the Bankruptcy Code of the United States of America, and all other liquidation, conservatorship, bankruptcy, general assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief Laws of the United States or other applicable jurisdictions from time to time in effect. -7- “Default” means any event, act or condition which with notice or lapse of time, or both, would constitute an Event of Default. “Defaulting Lender” means, subject to Section 3.17(b), any Lender that (a) has failed to (i) fund all or any portion of its Loans within two (2) Business Days of the date such Loans were required to be funded hereunder unless such Lender notifies the Agent and the Borrower in writing that such failure is the result of such Lender’s good faith determination that one or more conditions precedent to funding (each of which conditions precedent, together with any applicable default, shall be specifically identified in such writing) has not been satisfied or waived, or (ii) pay to the Administrative Agent, the Swing Line Lender or any other Lender any other amount required to be paid by it hereunder (including in respect of its participation in Swing Line Loans) within two (2) Business Days of the date when due, (b) has notified the Borrower, the Agent or the Swing Line Lender in writing that it does not intend to comply with its funding obligations hereunder, or has made a public statement to that effect (unless such writing or public statement relates to such Lender’s obligation to fund a Loan hereunder and states that such position is based on such Lender’s good faith determination that a condition precedent to funding (which condition precedent, together with any applicable default, shall be specifically identified in such writing or public statement) cannot be satisfied), (c) has failed, within three (3) Business Days after written request by the Agent or the Borrower, to confirm in writing to the Agent and the Borrower that it will comply with its prospective funding obligations hereunder (provided that such Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such written confirmation by the Agent and the Borrower in form and substance satisfactory to it), or (d) has, or has a direct or indirect parent company that has, (i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee, administrator, assignee for the benefit of creditors or similar Person charged with reorganization or liquidation of its business or assets (other than an Undisclosed Administration), including the Federal Deposit Insurance Corporation or any other state or federal regulatory authority acting in such a capacity; provided that a Lender shall not be a Defaulting Lender solely by virtue of the ownership or acquisition of any equity interest in that Lender or any direct or indirect parent company thereof by a Governmental Authority so long as such ownership interest does not result in or provide such Lender with immunity from the jurisdiction of courts within the United States or from the enforcement of judgments or writs of attachment on its assets or permit such Lender (or such Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts or agreements made with such Lender.Any determination by the Agent that a Lender is a Defaulting Lender under any one or more of clauses (a) through (d) above shall be conclusive and binding absent manifest error, and such Lender shall be deemed to be a Defaulting Lender (subject to Section 3.17(b)) upon delivery of written notice of such determination to the Borrower, the Swing Line Lender and each Lender. -8- “Dividends” means dividends paid in cash to or for the benefit of shareholders of the Borrower for any period. “Dollars” and “$” means dollars in lawful currency of the United States of America. “Domestic Subsidiary” has the meaning set forth in the Security Agreement. “Eligible Transferee” means and includes a commercial bank, financial institution or other “accredited investor” as defined in Regulation D of the Securities Act of 1933 (as amended). “Environmental Laws” means any and all applicable foreign, federal, state, local or municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees, requirements of any Governmental Authority (or other Requirement of Law including common law) regulating, relating to or imposing liability or standards of conduct concerning protection of the environment, as now or may at any time be in effect during the term of this Credit Agreement. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to time, and the regulations promulgated and the rulings issued thereunder. “Eurodollar Loan” means any Loan bearing interest at a rate determined by reference to the Eurodollar Rate (other than pursuant to clause (iii) of the definition of “Prime Rate”). “Eurodollar Rate” means, for the Interest Period for each Eurodollar Loan comprising part of the same borrowing (including conversions, extensions and renewals), a per annum interest rate determined pursuant to the following formula: Eurodollar Rate
